Title: From George Washington to Henry Knox, 16 July 1798
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 16th July 1798

Little did I imagine when I retired from the theatre of public life, that it was probable, or even possible, that any event would arise in my day, that could induce me to entertain, for a moment, an idea of relinquishing the tranquil walks, and refreshing shades, with which I am surrounded. But it is in vain, I perceive, to look for ease & happiness in a world of troubles.

The call of my Country, and the urgency of my friends to comply with it, have produced a letter from me to the President of the United States, which, probably, will be given to the public; but if it should not, the principal feature thereof, is, that with the reservation of not being called into the Field until the Army is in a situation to require my presence, or it becomes indispensable by the urgency of circumstances, that I will accept the Commission with which the Secretary of War came charged. Desiring, however, that it might be understood, that my Coadjutors, in the first grades, and principal staff of the Army, must be men in whom I could place entire confidence; for that, it was not to be expected, at my time of life, that I would forsake the ease & comforts which are essenl in old age—-encounter the toils & viscissitudes of War, with all its concomitants—and jeopardize the reputation which the partiality of the World has been pleased to bestow on me (—When the hazard of diminishing, is at least equal to the prospect of increasing it,) without securing such assistance as would enable me to go with confidence into such a field of responsibility.
After this exordium, it is almost unnecessary to add, that I have placed you among those characters on whom I wish to lean, for support. But my dear Sir, as you always have found, and trust ever will find, candour a prominent trait in my character, I must add, that causes—which would exceed the limits of an ordinary letter to explain, are in the way of such an arrangement as might render your situation perfectly agreeable; but I fondly hope that, the difficulty will not be insurmountable, in your decision.
For the present, and augmented force, three Major Generals, and four Brigadiers are allowed by the Act establishing the latter; and in a consultation with the Secretary of War, the characters proposed for the former are Colo. Hamilton, Genl Chas Cotesworth Pinckney and yourself. The first of these, in the public estimation as declared to me, is designated to be second in command; with some fears, I confess, of the consequences; although I must acknowledge at the sametime that I know not where a more competent choice could be made. General Pinckney’s character as an active, spirited and intelligent Officer you are acquainted with, and know that it stands very high in the Southern Hemisphere; it being understood there, that he made Tactics as much, if not more his study, than any Officer in the American Army during the last War. His character in other respects, in that quarter before his late

Embassy, was also high; and throughout the Union it has acquired celebrity by his conduct as Minister & Envoy. His connexions are numerous—their influence extensive; but most of all, with me, when to these considerations I add, as my decided opinion (for reasons unnecessary to enumerate) that if the French intend an Invasion of this Country in Force, their operations will commence South of Maryland; probably of Virginia; you will see at once the importance of embarking this Gentleman and all his connexions heartily in the active scenes that would follow, instead of damping their ardour, and thereby giving more activity to the leaven that is working in others, where unity of sentiment would be most desirable.
Viewing things in this light, I would fain hope, as we are forming an Army Anew, which Army, if needful at all, is to fight for every thing that ought to be dear and sacred to freemen, that former rank will be forgot; and among the fit & chosen characters, the only contention will be, who shall be foremost in zeal, at this crisis, to serve his Country, in whatever situation circumstances may place him. Most of those who are best qualified to oppose the enemy, will have Sacrafices of ease—Interest—or Inclination to make; but what are these, when put in competition with the loss of our Independence or the Subjugation of our Government? both of which are evidently struck at, by an intoxicated—ambitious—and domineering Foe.
The arrangement made with the Secretary of War is on a seperate Sheet of paper, and meant for your perusal only, until the decision of the President relative to it, is announced. With that esteem & regard which you know I feel for you, I remain your sincere friend and Affectionate Servant

Go: Washington


P.S. From the best recollection I have of them, the Secretary of War is furnished with a list of Field & other Officers of the late Army of most celebrity, from whence to draw the Field Officers for the Corps to be raised. If you would afford your aid also, it wd be obliging.

